DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5-10 and 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	The Applicants’ invention is drawn to a gateway device for a fire control system having elements, as shown in figure 1 and received in claims 1 and 14 and a method of operating a gateway device for a fire control system as recited in claim 8. With previous rejections to claims in several Office Actions with a combination of cited four (4) references of Ansari et al. (US 2010/0071053), Camarasa et al. (US 2018/0011461), Burd et al. (US 10,051,078) and Cohn et al. (US 2010/0280637), each of claims 1, 8 and 14 had been amended with the feature of “sending, to a network to which he gateway device is connected and using a network connector engine, data associated with the fire control system received from the control panel to which the interface is the data associated with the fire control system received from the control panel to which the interface is connected (i.e., on the detected control panel with selected communication protocol type).
	Examiner further performed updated searches based on analogous gateway connected to panel for transmitting data to network server, etc. New references were also found, such as Bonner et al. (US 7,542,721), Osminer et al. (US 2015/0326908) and Trundle et al. (US 10,891,851). Each of the new found references teaches a gateway device connecting to an alarm system control panel, such as the bluetooth gateway device 162 connected to the alarm system control system 104, as shown in figure 7 of Bonner et al. reference. Bonner further teaches the gateway device comprising PSTN network connector for connecting the gateway device 162 to the PSTN and transmitting the data received from the alarm system control panel 104. Other references also teach the similar features as described in the Bonner et al. reference.
	Since the previous cited references, as well as the new found references, teach the features of sending data received from the control panel to a network using the “network connector engine”, they failed to clearly teach the feature of data associated with the fire control system received from the (detected) control panel to which interface is connected (using the selected communication protocol type). It is also not obvious to 
	1. 	A gateway device for a fire control system, comprising: 
a memory; and 
a processor configured to execute executable instructions stored in the memory to: 
detect that an interface of a plurality of interfaces of the gateway device is connected to a control panel of a fire control system of a facility; 
select, from a plurality of communication protocol types included in the gateway device, a communication protocol type associated with the control panel to which the interface is connected by: 
detecting a type of the control panel to which the interface is connected by initiating a sequential handshake procedure with the control panel to which the interface is connected using each respective one of the plurality of communication protocol types until the control panel responds to one of the plurality of communication protocol types; and 

download firmware for the selected communication protocol type if the firmware is not available in the gateway device; and 
communicate with the control panel to which the interface is connected using the selected communication protocol type; and 
send, to a network to which the gateway device is connected and using a network connector engine, data associated with the fire control system received from the control panel to which the interface is connected.

8. 	A method of operating a gateway device for a fire control system, comprising: 
detecting, by the gateway device, that an interface of a plurality of interfaces of the gateway device is connected to a control panel of a fire control system of a facility; Page 3 of 11GATEWAY DEVICE FOR A FIRE CONTROL SYSTEM Application No. 16/293,305 Amendment dated February 9, 2021 Reply to Office Action dated November 13, 2020 
selecting, by the gateway device from a plurality of communication protocol types included in the gateway device, a communication protocol type associated with the control panel to which the interface is connected by: 
detecting a type of the control panel to which the interface is connected by initiating a sequential handshake procedure with the control panel to which the interface is connected using each respective one of the plurality of 
selecting, from the plurality of communication protocol types, the one of the plurality of communication protocol types to which the control panel responds as the communication protocol type associated with the control panel;
 	downloading, by the gateway device, firmware for the selected communication protocol type if the firmware is not available in the gateway device; and 
communicating, by the gateway device, with the control panel to which the interface is connected using the downloaded firmware for the selected communication protocol type; and 
sending, by a network connector engine of the gateway device to a network to which the gateway device is connected, data associated with the fire control system received from the control panel to which the interface is connected.

14. 	A gateway device for a fire control system, comprising: 
a plurality of interfaces, wherein each respective one of the plurality of interfaces is a different type of interface that is connectable to a control panel of a fire control system; 
a plurality of communication protocol types; and 
an engine configured to: 
detect that one of the plurality of interfaces is connected to a control panel of a fire control system of a facility; 

detecting a type of the control panel to which the one of the plurality of interfaces is connected by initiating a sequential handshake procedure with the control panel to which the one of the plurality of interfaces is connected using each respective one of the plurality of communication protocol types until the control panel responds to one of the plurality of communication protocol types; and 
selecting, from the plurality of communication protocol types, the one of the plurality of communication protocol types to which the control panel responds as the communication protocol type associated with the control panel; Page 5 of 11GATEWAY DEVICE FOR A FIRE CONTROL SYSTEM Application No. 16/293,305 Amendment dated February 9, 2021 Reply to Office Action dated November 13, 2020 
download firmware for the selected communication protocol type if the firmware is not available in the gateway device; 
communicate with the control panel via the one of the plurality of interfaces using the selected communication protocol type; and 
send, to a network to which the gateway device is connected, data associated with the fire control system received from the control panel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

						

Date: February 2021